UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
DAHRA ENGINEERING & SECURITY SERVICES                                  :
LLC,                                                                   :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-2172 (JMF)
                  -v-                                                  :
                                                                       :         ORDER
L3 SECURITY & DETECTION SYSTEMS,                                       :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff Dahra Engineering & Security Services LLC brings this action against

Defendant L3 Security & Detection Systems, invoking the Court’s subject matter jurisdiction on

the ground of diversity of citizenship. See 28 U.S.C. § 1332. Plaintiff, a limited liability

company (“LLC”) alleges that it is a citizen of the Sultanate of Oman. See ECF No. 1

(“Complaint”), ¶ 2. It alleges that Defendant, a corporation, is incorporated pursuant to the laws

of the State of Delaware and has its principal place of business in the State of New York. See id.

¶ 3.

        It is well established that an LLC is deemed to be a citizen of each state of which its

members are citizens. See, e.g., Handelsman v. Bedford Vill. Assocs. L.P., 213 F.3d 48, 51-52

(2d Cir. 2000); see also Altissima Ltd. v. One Niagara LLC, No. 08-CV-756S(M), 2010 WL

3504798, at *2 (W.D.N.Y. Sept. 2, 2010) (noting that every other Court of Appeals to have

considered LLC citizenship has held that an LLC has the citizenship of all of its members).

Thus, a complaint premised upon diversity of citizenship must allege the citizenship of natural

persons who are members of an LLC and the place of incorporation and principal place of
business of any corporate entities that are members of the LLC (including the citizenship of any

members of the LLC that are themselves LLCs). See Handelsman, 213 F.3d at 51-52; see also,

e.g., In re Bank of Am. Corp. Sec., Derivatives, and ERISA Litig., 757 F. Supp. 2d 260, 334 n.17

(S.D.N.Y. 2010). In the present case, the Complaint fails to do so. Namely, the Complaint fails

to identify each member of Dahra Engineering & Security Services LLC, and so fails to establish

complete diversity.

       Accordingly, it is hereby ORDERED that, on or before March 19, 2020, the Plaintiff

shall amend its Complaint to allege the citizenship of each constituent person or entity

comprising Dahra Engineering & Security Services LLC (including the residency of any

individual member and the state of incorporation and principal place of business of any corporate

entity). If, by that date, the Plaintiff is unable to amend the Complaint to truthfully allege

complete diversity of citizenship, then the Complaint will be dismissed for lack of subject matter

jurisdiction without further notice to either party

       SO ORDERED.

Dated: March 13, 2020                                 __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge




                                                  2
